               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

 JOEL B. ATTIA                                                          PLAINTIFF

 v.                                                CAUSE NO. 1:21CV90-LG-JCG

 DR. FRANK G. MARTIN; DR.
 BRIAN PITRE; DAVID
 JACKSON; RANDY NEIL;
 DARLENE ELERS (MCLAMORE);
 STEVE HAVARD (OR DOE);
 PAUL RE-ALLY; JERRY
 MINCHEW; TOMMY DUTTON
 (OR STRINGFELLOW); DELILAH
 SAYRE (OR SAYER); DR.
 NICHALOS FAYARD; OCEAN
 SPRINGS HOSPITAL;
 PASCAGOULA SINGING RIVER
 HOSPITAL; PASCAGOULA
 POLICE; FBI SAFE STREETS
 TASK FORCE; and
 PROVIDENCE HOSPITAL                                                DEFENDANTS

          ORDER ADOPTING REPORT AND RECOMMENDATION
             AND REQUIRING PLAINTIFF TO SHOW CAUSE

      BEFORE THE COURT is the [6] Report and Recommendations entered by

United States Magistrate Judge John C. Gargiulo in which he recommends that

this lawsuit should be dismissed for several reasons, including lack of subject

matter jurisdiction and failure to state a plausible claim for relief. Judge Gargiulo

also recommends that the plaintiff, Joel B. Attia, be ordered to show cause why he

should not be sanctioned or enjoined from filing future lawsuits without first

obtaining written permission from the Court. Attia filed an objection to the Report

and Recommendations. After reviewing the submissions of the parties, the record
in this matter, and the applicable law, the Court finds that this lawsuit should be

dismissed for lack of subject matter jurisdiction. The Court further finds that Attia

should be required to show cause why this Court should not enjoin him from filing

future lawsuits before this Court without first obtaining the Court’s permission.

                                   BACKGROUND

      Attia filed this lawsuit on March 26, 2021, against sixteen defendants. He

asserted that this Court has federal question jurisdiction based on “terrorism, theft

of body parts . . . , HIPPA rights, federal privacy rights and to [sic] many to list.”

(Compl. at 3, ECF No. 1). He also claimed that the Court has diversity jurisdiction

because he is a citizen of Alabama, the defendant David Martin is a resident of

Mississippi, and the amount in controversy is ten trillion dollars. He claimed that

the defendants “took [his] life on numerous occasions and [he has] died many deaths

only to be awoken by God.” (Id. at 4).

      Judge Gargiulo provisionally granted Attia’s Motion to Proceed In Forma

Pauperis and ordered him to file an amended complaint that specified the basis of

the Court’s jurisdiction and provided sufficient facts to state a plausible claim for

relief. Judge Gargiulo also ordered Attia to demonstrate that his claims are not

barred by the doctrine of res judicata or collateral estoppel and to provide the

address for service of process on each defendant.

      Attia filed an [4] Amended Complaint in which he once again claims that the

Court has subject matter jurisdiction based on the amount in controversy and the

“subject matter of terrorism.” He claims that x-rays reveal that something



                                           -2-
resembling a credit-card-sized supercomputer has been surgically implanted in his

abdomen. He also claims that a “lap ban” has been placed on his intestines. He did

not provide the defendants’ addresses for service of process.

         Judge Gargiulo entered the present Report and Recommendation proposing

dismissal of this lawsuit for: (1) lack of jurisdiction; (2) failure to state a plausible

claim for relief; (3) failure to demonstrate that the claims asserted are bot barred by

a previous dismissal with prejudice; (4) failure to provide addresses for service of

process; and (5) factual frivolousness. Attia filed an objection in which he provided

addresses for some of the defendants as well as some exhibits and additional facts,

but he did not otherwise comply with the Court’s [3] Order.

                                     DISCUSSION

I. RECOMMENDATION OF DISMISSAL

         Federal courts must address jurisdictional questions whenever they are

raised and must consider jurisdiction sua sponte if not raised by the parties. Giles

v. NYLCare Health Plans, Inc., 172 F.3d 332, 336 (5th Cir. 1999); see also Fed. R.

Civ. P. 12(h)(3). Attia has the burden of demonstrating that this Court has

jurisdiction over his claims. Hill v. Rsch. Inst. of Am. Grp., 209 F.3d 719 (5th Cir.

2000).

         As Judge Gargiulo correctly determined, Attia has not provided any valid

basis for federal question jurisdiction. See 28 U.S.C. § 1331 (“[D]istrict courts . . .

have original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States.”). The only specific bases for federal question



                                            -3-
jurisdiction cited by Attia are HIPAA and alleged terrorism. HIPAA does not

convey federal jurisdiction because it does not create a private cause of action.

Acara v. Banks, 470 F.3d 569, 572 (5th Cir. 2006). The Anti-Terrorism Act provides

a private right of action for United States nationals injured by acts of international

terrorism, not domestic terrorism like that alleged by Attia. See 18 U.S.C. §

2333(a). Finally, while Attia has sued the Pascagoula Police Department and an

FBI Task Force, he has not made any allegations concerning these defendants or

explained why they are parties to this lawsuit; thus, his Amended Complaint cannot

be construed to assert a federal claim against them.

      Attia also has not demonstrated that this Court has diversity jurisdiction.

See 28 U.S.C. § 1332(a) (providing that federal diversity jurisdiction exists “where

the matter in controversy exceeds the sum or value of $75,000.00 exclusive of

interest and costs and is between . . . citizens of different States.”) First, he has

made seemingly conflicting statements to the Court concerning his citizenship.

Attia claims in the present case that he is a citizen of Alabama, but in a separate

lawsuit filed only six days later, Attia alleged that he was a citizen of Mississippi.

See Attia v. Forest General Hospital, 1:21cv100-LG-JCG. In yet another lawsuit

filed almost two months later, Attia once again alleged he was an Alabama citizen.

See Attia v. Guirola, 1:21cv170-DMB-JMV. All of Attia’s mail in this lawsuit has

gone to and come from a Mississippi address. Attia has not provided any other

information from which the Court can determine his actual citizenship for purposes

of diversity jurisdiction. Furthermore, Attia has sued at least one defendant that he



                                           -4-
alleges is a citizen of Alabama and numerous defendants that are citizens of

Mississippi. Therefore, regardless of whether Attia is a citizen of Alabama or

Mississippi, diversity of citizenship is not satisfied in this lawsuit.

      Since the Court finds that it does not have jurisdiction over this lawsuit, the

Court will not address the additional grounds for dismissal cited in Judge

Gargiulo’s Report and Recommendation. This lawsuit must be dismissed without

prejudice.

II. RECOMMENDATION OF ISSUANCE OF ORDER TO SHOW CAUSE

      Judge Gargiulo also recommends that this Court issue an order requiring

Attia to show cause why he should not be enjoined from filing future lawsuits

without first obtaining permission from the Court. Attia has filed at least thirteen

lawsuits before this Court, and the following cases partially rely on allegations that

some of the defendants surgically implanted a super-computer inside Attia’s

abdomen: Attia v. Jackson, 1:20cv211-LG-RPM, Attia v. Hard Rock Casino,

1:20cv332-RPM; Attia v. Gargiulo, 1:21cv180-DMB-JMV; Attia v. Nvidia Corp.,

1:20cv343-HSO-JCG; Attia v. Wray, 1:21cv178-HSO-JCG; Attia v. Isle of Capri

Casino and Resort, 1:21cv177-HSO-RPM; and Attia v. Huang, 1:21cv179-TBM-

RPM. Although several of these cases have been dismissed as frivolous, Attia

continues to repeatedly file cases based on the same delusional allegations.

      Federal district courts have inherent authority to impose sanctions for bad

faith or willful abuse of the judicial process. Pressey v. Patterson, 898 F.2d 1018,

1021 (5th Cir. 1990). In Anderson v. Wells Fargo Bank, N.A., the Fifth Circuit



                                            -5-
found that it had authority to issue an Order to Show Cause why sanctions should

not be imposed where a pro se plaintiff had repeatedly asserted the same factual

allegations despite having been cautioned that her lawsuits were frivolous. 953

F.3d 311, 315-16 (5th Cir. 2020). “The authority of a court to enjoin future filings

‘flows not only from various statutes and rules relating to sanctions, but the

inherent power of the court to protect its jurisdiction and judgments and to control

its docket.’” United States v. Fulton, 469 F. App’x 322, 324 (5th Cir. 2012) (quoting

Farguson v. MBank Houston, N.A., 808 F.2d 358, 360 (5th Cir.1986)).

      Fed. R. Civ. P. 11 provides:

      By presenting to the court a pleading, written motion, or other paper--
      whether by signing, filing, submitting, or later advocating it--an
      attorney or unrepresented party certifies that to the best of the
      person’s knowledge, information, and belief, formed after an inquiry
      reasonable under the circumstances:
      (1) it is not being presented for any improper purpose, such as to
      harass, cause unnecessary delay, or needlessly increase the cost of
      litigation; [and]
      (2) the claims, defenses, and other legal contentions are warranted by
      existing law or by a nonfrivolous argument for extending, modifying, or
      reversing existing law or for establishing new law . . . .

Fed. R. Civ. P. 11(b)(1), (2). District courts have collateral jurisdiction to impose

sanctions even where, as here, the case was dismissed for lack of subject matter

jurisdiction. See Fleming & Assocs. v. Newby & Tittle, 529 F.3d 631, 637 (5th Cir.

2008); see also DTND Sierra Invs., L.L.C. v. HSBC Bank USA, N.A., 627 F. App’x

285, 287 (5th Cir. 2015) (“[R]egardless of a court’s ability to hear the merits of a

suit, it possesses the power to sanction a noncompliant party that stands before

it.”). “If the law were otherwise, a court would be powerless to punish misconduct,



                                           -6-
however extreme, in a case filed in federal court despite a lack of subject matter

jurisdiction.” Peterson v. Jones, No. 20-20130, 2021 WL 1277942, at *2 (5th Cir.

Apr. 6, 2021). “[N]otice and a hearing are required if the district court sua sponte

imposes a pre-filing injunction.” Fulton, 469 F. App’x at 324.

      Attia is therefore ordered to show cause in writing on or before July 13, 2021,

why this Court should not enjoin him from filing future lawsuits before this Court

without first obtaining permission from the Court. Attia is cautioned that failure to

file a response on or before July 13, 2021, may result in entry of a pre-filing

injunction without further notice or order of the Court.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [6] Report

and Recommendations entered by United States Magistrate Judge John C. Gargiulo

is ADOPTED as the opinion of this Court. This lawsuit is hereby DISMISSED

WITHOUT PREJUDICE for lack of subject matter jurisdiction.

      IT IS FURTHER ORDERED AND ADJUDGED that Joel B. Attia is

ORDERED TO SHOW CAUSE in writing on or before JULY 13, 2021, why this

Court should not enjoin him from filing future lawsuits before this Court without

first obtaining permission from the Court.

      SO ORDERED AND ADJUDGED this the 30th day of June, 2021.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -7-
